*110The opinion of the Court was delivered by
Gibson, C. J.
It seems to be at last settled on principles of policy and humanity, that equity stirs not to enforce a contract which involves in it a wife’s volition in regard to her property; and it seems strange to us now, that courts of chancery should ever have hesitated about it. Contrary to the benign spirit of the common law, the avowed purpose of process of contempt against the husband, is to extort a conveyance from her affection or fear. It would be a mockery to tell her she is free to act at her pleasure, while the machinery of a court is put in motion to constrain her by the strongest sympathies of her nature. The disposition evinced by chancellors, in other cases, to set married women free from restraints imposed for their protection, and to hold them to the consequences of their acts performed notoriously under the influence or coercion of their husbands, is one of those things in respect to which, the superior wisdom and fitness of the common law is vindicated by experience. I would not, were it practicable to avoid it, expose the husband to imprisonment for a breach of the contract, even by an action ; a fear of which, doubtless, serves to loosen the wife’s hold on the property. But it is clear the contract will not be decreed on terms that would jeopard his liberty. On the other hand, if the vendee consent to take such title as the husband can give him, it is agreed the coverture will not stand in the way of performance. But thus far entitling himself to it by performance of his own part, he must professedly go for no more. If he tender the price, demanding an entire execution of the contract, it may be rejected for having been tendered on a condition he is not entitled to enforce.
Whether he may have an abatement of the price in compensation of the risk of dower left outstanding, is a question of the first impression ; for the practice of giving specific execution without the wife’s concurrence, is but lately sanctioned; yet there are analogies which seem to show he may not. The doctrine of compensation has doubtless been carried very far; so far indeed, as to compel the execution of a contract which the party had never made nor dreamt of. This was considered, in Drewe v. Hanson, 6 Ves. 675, to have been done, in the subdued tone of Lord Eldon, by “ the exercise of a strong power;” in plain terms, an arbitrary one. The cases on this head have been those of mistaken description affecting a part of the estate or title; and there is an admitted difference, in respect to it, betwixt a vendor and a vendee; for the latter may insist on having the part to which title can be made, though the former could not have compelled him to accept it; Attorney General v. Day, 1 Ves. 224, sometimes misquoted as the Attorney General v. Gowen. On what, then, can this difference depend, but on the waiver of the vendee, who may forego something to which he is entitled, and accept less than what he is entitled to by the contract. The difficulty is to understand how he forgoes any thing when he accepts a part and exacts an equivalent for the rest. We attach to the word *111waiver the idea of abandonment; but where there is an equivalent, we are unable to get away from the notion that there has been a change of terms, or the substitution of one contract for another. No idea of waiver is entertained where the vendee is the respondent; for it is perceived at once, that having no choice but to take a defective title, he must be compensated or defrauded. The ground on which equity proceeds, at the prayer of the vendor, is well shown by Stoddard v. Smith, 5 Binn. 355; where it was determined that the contract is not dissolved by a failure in part, which leaves the object of it untouched; and that the vendee may claim an allowance for it in the purchase money. The vendor succeeded in procuring an enforcement of the contract, and the vendee would have been grossly wronged had he been forced to pay the entire price. Being defenceless at law, it was not at his option to take the property or refuse it; so that nothing could be done for him but compensate the loss by a correspondent abatement, and nothing less would have appeased the demands of justice. There have indeed been cases in which a vendee complainant has been placed in the predicament of a respondent, andrelievedfor the samereason; forinstance Bolingbroke’s Case, stated in a note in 1 Sch. & Lef. 19, in which the vendee had incurred expense on the faith of the contract, from which he was unable to extricate himself: and he also had an abatement on the principle of necessity. But other considerations press upon the mind, when an untrammelled vendee comes before a chancellor for an exertion of his extraordinary power; an exertion grantable of grace, and not due of right, to control the vendor’s legal right to affirm the contract by performing it, or to disaffirm it by responding in damages on it: and this too on his own conditions. He insists that the vendor be driven to his securities for the purchase money, not as they were originally framed, but as he would have them, were the bargain to be made over again : in other words, he comes to the chancellor to reform the contract, not to execute the practicable parts of it. I am unable to see the justice of that. If compensation be his aim, his remedy is an action for damages; nor, consistently with the principle that a man shall not affirm in part and disaffirm in part, do I see how he can have both performance and compensation. It was the opinion of Mr Justice Livingston in Hepburn v. Auld, 5 Cranch 279, that chancery cannot, in any case, compel specific performance on terms and conditions ; or execute a contract in part, and assess damages for the residue; in which, however, he undoubtedly went too far. Still, I say, in the words of Lord Eldon in Emery v. Wase, 8 Ves. 515, when impugning the doctrine of compelling a husband to compel his wife: “ if the cases have determined this question so that no consideration of the absurdity that may arise, and the almost ridiculous state in which this court must, in many instances, be placed, can prevail against their authority, it must be so.” And here I concede, in the broadest terms, that it is fixed by a train of decisions which I need not specify, that even a vendee may enforce the con*112tract in part, and extort compensation for a mistaken description by which he was deceived. But there is this redeeming qualification in the principle, that it gives not compensation for a defect which was obvious to the senses, or one, of ivhich the vendee was in fact apprised. Thus where a farm was described as lying within a ring fence, though it was in truth intersected by other lands, but of which the purchaser was informed, compensation was denied him, on the ground that he must be taken to have made his own estimate of the defect in settling the price. Dyer v. Hargrave, 10 Ves. 505. Now what is the character of a purchase from a husband of his wife’s dower or estate? “The policy of the law,” said the same profound jurist, in Emery v. Wase, “ is that a'wife is not to part with her properly but by her own spontaneous and free will. If this was perfectly res integra, I should hesitate long, before I would say the husband is to be understood to have gained her consent, and that the piesumption is to be made that he obtained it before the bargain, to avoid all the fraud that might afterwards have been practised to procure it. I would have hesitated long in following up that presumption, rather than the principle of the policy of the law; for if a man chooses to contract for the estate of a married woman, or an estate subject to dower, he knows the property is hers altogether, or to a given extent. The purchaser is bound to regard the policy of the law; and what right has he to complain, if she, who, according to law, can part with her property but by her own free will, expressed at the time of that act of record, takes advantage of the locus penitential; and why is he not to take his chance of damages against the husband ?” Now when the object of an agreement is such as this has been declared, so inconsistent with political morality that a chancellor will not enforce it, it is difficult to see any thing in it to induce him to compensate the loss of it, or to touch it at all. If, in disregard of public policy, a purchaser has taken a covenant for a wife’s tide, let him, in the words of Lord Eldon, take his chance of damages for it; a chancellor should not move a finger for him ; and if he has taken no covenant, is it not clear that he consented to take the husband’s conveyance, without even a chance of damages? But independent of positive demerit, it must be inferred, on the principles of Dyer v. Hargrave, that he estimated the difficulty of procuring her compliance, and bid so much the less. Beside, for a contingent liability such as this, the proper compensation is not abatement, but indemnity. Millegan v. Cook, 16 Ves. 12. Whether the covenant in the articles for “a good and sufficient title free from all incumbrances,” might not be held in reserve for the court, we do not pronounce, though I see nothing at present to forbid it. Then to apply these principles to our case.
The failure to furnish the seed wheat was immaterial. It was to have been sown for the vendee’s own use, and he might dispense with it. But he insisted on entire performance as the condition of his tender; and on that condition, it was no tender at all. He de*113manded his title, which was undoubtedly the title called for in the articles; and he again called upon the vendor to fulfil the contract. Now a vendee requiring limited performance, ought to leave the vendor under no misapprehension of his demand. The vendor made evasive replies, without alleging the intractableness of his wife, who was present protesting she would never consent; but no one can say he would not have closed with a proposition to convey, without her concurrence, and without diminution of price. A tender in general terms must lead to a misconception of the object; and ought not unnecessarily to subject the vendor to the costs and vexation of a lawsuit.
Judgment reversed.